1
2
3
4
5
6
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                      No. 1:05-cr-00487 LJO
13                             Plaintiff,
                                                    ORDER FOR RELEASE
14           vs.
15   REED DANIEL FRANCIS,
                                                    JUDGE: Lawrence J. O’Neill
16                           Defendant.
17
18          Having considered the defendant’s sentencing arguments and input from the government
19   and probation office, the court continues this matter for sentencing to January 14, 2019, at 8:15
20   a.m.
21          The court further finds that the defendant has rebutted the presumptions, under 18 U.S.C.
22   § § 3143(a) and 3142(e)(3)(E) that he is both a danger to the safety of another person or the
23   community. Accordingly, the court orders the defendant released under 18 U.S.C. § § 3142(b)
24   and (c), with the specific order that the defendant, defense counsel, and representatives of the
25   COSA program meet with the supervising probation officer within twenty-four hours of the
26   defendant’s release from custody to confirm that the defendant has read and understood all of the
27   standard and special conditions that have been imposed by the court by previous orders. The
28   court also adds an additional special condition that the defendant, and his person and any of his


      Francis - Proposed Release Order
1    property, is subject to search at any time for any reason by either the supervising probation
2    officers and/or a representative of the COSA program. Any possible noncompliance with the
3    court’s standard and special conditions of supervision shall immediately be brought to the court’s
4    attention.
5
     IT IS SO ORDERED.
6
7        Dated:     October 15, 2018                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       Francis - Proposed Release Order
